Action to foreclose a real estate mortgage. The answer sets up a counterclaim which if established would nearly equal the mortgage debt. Upon the opening of the trial defendant’s attorney stated as followsIf your honor please I want to call for a jury here in this case. A question of fact.” This action is not one specified in section 425 of the Civil Practice Act. No motion was made to frame issues under sections 429, 430 et seq. of the Civil Practice Act. Judgment unanimously affirmed. Present — Hill, P. J., Crapser, Heffernan, Sehenck and Poster, JJ.